Citation Nr: 1010800	
Decision Date: 03/22/10    Archive Date: 03/31/10

DOCKET NO.  00-11 945A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a rating in excess of 70 percent for 
posttraumatic stress disorder (PTSD) for the period from 
November 2, 1998, to April 24, 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1952 
to February 1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  In that decision, the RO granted 
service connection for PTSD, assigning a 30 percent 
evaluation, effective November 2, 1998.  In February 2002, 
the RO increased the assigned initial evaluation to 50 
percent, effective November 2, 1998.  Later in February 2002, 
the Veteran testified before the undersigned at a hearing 
held at the RO.  The Board remanded this case in January 2004 
for further development.

On return of the case, the Board, in a November 2005 
decision, granted entitlement to an initial 70 percent 
evaluation for PTSD, effective November 2, 1998.  The Veteran 
appealed this decision to the United States Court of Appeals 
for Veterans Claims (Court), and, in a May 2007 memorandum 
decision, the Court vacated that portion of the November 2005 
Board decision which denied entitlement to an initial 
disability rating in excess of 70 percent for PTSD, and 
remanded the case to the Board.

Also, in May 2007, the RO granted entitlement to a 100 
percent evaluation for PTSD, but only effective for the 
period since April 25, 2006.  

In April 2008, the Board remanded the issue of entitlement to 
a rating in excess of 70 percent for posttraumatic stress 
disorder (PTSD) for the period from November 2, 1998, to 
April 24, 2006, to the Appeals Management Center (AMC) for 
further development.  Although the AMC attempted compliance 
with the Board's instructions, as will be explained below, 
the Board finds that further development is necessary before 
the Veteran's claim may be adjudicated.  

As noted in the November 2005 Board decision and the April 
2008 Board remand, the Veteran has raised the issue of 
entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).  
Although the grant of a 100 percent rating from April 25, 
2006 renders the TDIU claim moot for that period, the Veteran 
remains entitled to have his claim adjudicated with respect 
to the period prior to that date.  See VAOPGCPREC 5-2005 
(Nov. 25, 2005).  As the record does not indicate that the RO 
has taken any action regarding this matter, the Board 
therefore again refers the matter to the RO for appropriate 
action.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that additional development is required 
before the issue on appeal is ripe for adjudication upon the 
merits.  38 C.F.R. § 19.9 (2009).  The Veteran essentially 
contends that the 70 percent rating assigned for his service-
connected PTSD for the period from November 2, 1998, to April 
24, 2006 does not accurately reflect the actual severity of 
the disorder during that span of time. 

In the May 2007 memorandum decision, the Court concluded that 
VA erred in failing to obtain outstanding medical records 
from several specific sources.  In particular, the Court 
determined that VA should have obtained records from the 
following VA medical centers (VAMCs): Augusta, Georgia; 
Columbia, South Carolina; and Tuscaloosa, Alabama.  In 
addition, the Court identified Southeast Medical Center and 
Wiregrass Hospital as two private medical facilities from 
which VA should have obtained records prior to adjudicating 
this appeal.  The Board notes that, in his brief to the 
Court, VA's Secretary additionally identified the Highland 
Hospital (or Medical Center) as another source of private 
medical records for the Veteran.

In compliance with the Court's decision, in April 2008, the 
Board remanded the Veteran's claim, requesting that the AMC 
contact the Veteran and request that he identify specific 
names, addresses, and approximate dates of treatment for all 
health care providers, private and VA, to specifically 
include the Southeast (or Southeastern) Medical Center, 
Wiregrass Hospital, and Highland Hospital (or Medical 
Center), who may possess additional records pertinent to his 
claim.  When the requested information and any necessary 
authorizations were received, the AMC was to attempt to 
obtain copies of all pertinent records, to include from 
Southeast (or Southeastern) Medical Center, Wiregrass 
Hospital, and Highland Hospital (or Medical Center) which had 
not already been obtained.  In any event, the RO was to 
obtain medical records for the Veteran from the following VA 
facilities for the period from September 1952 to the present: 
the VAMCs in Augusta, Georgia; Columbia, South Carolina; and 
Tuscaloosa, Alabama.

The record indicates that, in May 2008, the AMC mailed a 
letter to the Veteran, attaching the proper authorization and 
consent forms that would have allowed the VA to acquire 
records from the aforementioned private facilities.  However, 
the record indicates that AMC mailed this letter to an 
address that was not the Veteran's address of record.  On 
November 18, 2008, the AMC corrected this error, mailing the 
same letter and forms to the Veteran's address of record.  
However, in a statement dated November 16, 2008, two days 
prior to the mailing of the aforementioned letter, the 
Veteran reported that he was incarcerated.  The Veteran 
apparently was not released until October 2009, at which time 
he advised VA that he had moved to a different address than 
that listed on the November 2008 letter.  The record does not 
indicate that the AMC attempted to send the Veteran another 
letter, including the proper authorization and consent forms, 
to either his address during incarceration or his current 
address of record.  As the Court has ordered VA to take all 
reasonable action to acquire any relevant records missing 
from the file, the Board finds that the AMC/RO must again 
attempt to contact the Veteran at his current address of 
record and request that he provide any necessary 
authorizations.  Stegall v. West, 11 Vet. App. 268 (1998) 
(noting the Board's duty to "insure [the RO's] compliance" 
with the terms of its remand orders).

Additionally, the Board notes that the AMC attempted to 
procure records from the VA Medical Centers in Augusta, 
Georgia; Columbia, South Carolina; and Tuscaloosa, Alabama.  
In a May 2008 letter, the Columbia VAMC indicated that they 
did not have any records indicating treatment for the 
Veteran.  As such, the Board finds that the Columbia VAMC 
substantially complied with the AMC's request for records.  
However, the Board notes that the Augusta VAMC did not 
provide any records or explain their inability to provide 
them.  Also, although the Tuscaloosa VAMC provided records, 
the Board finds them to be largely incomplete.  In their 
request for documents, the AMC asked the Tuscaloosa VAMC to 
provide all records regarding treatment for the Veteran dated 
from September 1952 to the present.  Instead, the VAMC 
provided three discharge reports, dated from June 2000, July 
2006, and April 2008, respectively.  As these discharge 
records indicate that the Veteran experienced lengthy periods 
of hospitalization at Tuscaloosa VAMC, the Board finds that 
other treatment records most likely have not been associated 
with the claims file.  As such, as part of this remand, the 
Board again requests that the AMC/RO seek to procure the 
Veteran's VA treatment records from the VA Medical Centers in 
Tuscaloosa, and Augusta, and associate said records with the 
claims file.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The AMC/RO should contact the Veteran 
at his current address of record and 
request that he identify specific names, 
addresses, and approximate dates of 
treatment for all health care providers, 
private and VA, to specifically include 
the Southeast (or Southeastern) Medical 
Center, Wiregrass Hospital, and Highland 
Hospital (or Medical Center), who may 
possess additional records pertinent to 
his claim.  When the requested information 
and any necessary authorizations have been 
received, the AMC/RO should attempt to 
obtain copies of all pertinent records, to 
include from Southeast (or Southeastern) 
Medical Center, Wiregrass Hospital, and 
Highland Hospital (or Medical Center) 
which have not already been obtained.  In 
any event, the RO should obtain medical 
records for the Veteran from the following 
VA facilities for the period from 
September 1952 to the present: the VAMCs 
in Augusta, Georgia; and Tuscaloosa, 
Alabama.

2.  If the AMC/RO is unsuccessful in 
obtaining any treatment records identified 
by the Veteran, it should inform the 
Veteran and his representative of this and 
ask them to provide a copy of the 
outstanding medical records.

3.  The AMC/RO should then prepare a new 
rating decision and re-adjudicate the 
issue on appeal.  If the benefit sought on 
appeal is not granted in full the AMC/RO 
must issue a supplemental statement of the 
case, which should include consideration 
of all evidence added to the record since 
the last supplemental statement of the 
case in December 2009 and provide the 
appellant and his representative an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board, if 
in order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



